Citation Nr: 0834192	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  04-28 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease lumbar spine with bulging 
discs, and degenerative discogenic disease of L3-L4, L4-L5, 
L5-S1, from March 26, 2003 to March 30, 2008.

2.	Entitlement to a higher rating than 20 percent for 
degenerative joint disease lumbar spine with bulging discs, 
and degenerative discogenic disease of L3-L4, L4-L5, L5-S1, 
since March 31, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
December 1984.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a February 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico, which 
granted service connection for a lumbosacral spine disability 
with a 10 percent rating effective March 26, 2003. The 
veteran appealed from the initial assigned evaluation. 
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

The Board previously remanded this claim in February 2007. 
The RO/AMC's  April 2008 rating decision granted a higher 20 
percent rating from March 31, 2008. Following this award, the 
veteran has continued to appeal for the highest available 
schedular rating. See A.B. v. Brown, 6 Vet. App. 35, 39 
(1993) (the claimant is presumed to be seeking the highest 
possible rating for a disability unless he or she expressly 
indicates otherwise).


FINDINGS OF FACT

1.	For the time period from March 26, 2003 to March 30, 
2008, the veteran's lumbosacral spine disability was 
manifested by moderate limitation of motion, and for purposes 
of the rating criteria following the September 26, 2003 
regulatory revision, range of motion greater than 30 degrees 
but not 60 degrees forward flexion. There were no 
incapacitating episodes of intervertebral disc syndrome 
(IVDS), or separate compensable neurological symptoms.

2.	Since March 31, 2008, the forward flexion of the 
lumbosacral spine was no worse than to 40 degrees, including 
when considering functional loss from pain and other factors. 
There were no incapacitating episodes of intervertebral disc 
syndrome, or separate compensable neurological symptoms.


CONCLUSIONS OF LAW

1.	The criteria for an initial 20 percent rating, but no 
higher, for degenerative joint disease lumbar spine with 
bulging discs, and degenerative discogenic disease of L3-L4, 
L4-L5, L5-S1, from March 26, 2003 to March 30, 2008, are met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292, 
5293 (prior to September 26, 2003), and 5237 (2008).

2.	The criteria for a higher rating than 20 percent for 
degenerative joint disease lumbar spine with bulging discs, 
and degenerative discogenic disease of L3-L4, L4-L5, L5-S1, 
since March 31, 2008, are not met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5237 and 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi,          
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied  and compliant notice was not previously provided. See 
Mayfield v. Nicholson,     444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 

The Court has further held in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007),       that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.



In addition, the relevant notice information must have been 
timely sent. The Court in Pelegrini II prescribed as the 
definition of timely notice the sequence of events whereby 
VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).

In this case, the veteran is appealing the initial disability 
rating assigned following       the RO's February 2004 rating 
decision which granted service connection for a lumbosacral 
spine disorder. Generally, where a claim for service 
connection has been substantiated and an initial rating and 
effective date assigned, the filing of a NOD with the RO's 
decision as to the assigned initial rating does not trigger 
additional 38 U.S.C.A. § 5103(a) notice. The claimant bears 
the burden of demonstrating any prejudice from defective VCAA 
notice with respect to either of these "downstream 
elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007). Here, the RO apprised the veteran of the requirements 
of the VCAA through July 2003 correspondence as to his then-
pending claim for service connection. As a result, VCAA-
compliant notice on the issue of an initial disability rating 
after service connection was established was not required. 

In any event, the RO provided the veteran with March 2007 and 
February 2008 notice letters explaining what evidence would 
substantiate the claims on appeal. The July 2004 Statement of 
the Case (SOC) and April 2008 Supplemental Statement of the 
Case (SSOC) cited to the applicable rating criteria. The VCAA 
notice explained the joint obligation between VA and the 
veteran to obtain pertinent evidence and information, 
including that VA would undertake reasonable measures to 
assist in obtaining further VA medical records, private 
treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, an addendum to the April 2008 SSOC provided 
notice concerning both the disability rating and effective 
date elements of a pending claim for benefits, consistent 
with the holding in the Dingess/Hartman decision. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran through obtaining records of VA 
outpatient treatment. The veteran has undergone several VA 
examinations. 38 C.F.R. § 4.1 (for purpose of application of 
the rating schedule, accurate and fully descriptive medical 
examinations are required, with emphasis upon the limitation 
of activity imposed by the disabling condition). In support 
of his claims he has provided additional private medical 
records, and several personal statements. He has not 
requested an opportunity to appear at a hearing before a 
Veterans Law Judge of the Board. In response to the VCAA 
notice correspondence provided to him the veteran has not 
identified any further available private treatment records. 
The record as it stands includes sufficient competent 
evidence to decide the claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, no further action is necessary to 
assist the veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits.

Analysis of the Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.



Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. See Fenderson, 12 Vet. 
App. at 125-26.

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when  these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The February 2004 RO rating decision on appeal granted 
service connection and assigned an initial 10 percent rating, 
effective March 26, 2003, for degenerative joint disease of 
the lumbar spine with bulging discs, and degenerative 
discogenic disease of L3-L4, L4-L5, L5-S1. The applicable 
rating criteria was 38 C.F.R. § 4.71a, Diagnostic Code 5237, 
for lumbosacral strain. 

During the pendency of the appeal an April 2008 RO/AMC rating 
decision increased to 20 percent the evaluation for 
lumbosacral strain, effective March 31, 2008.

Effective September 26, 2003, VA revised the criteria for 
evaluating musculoskeletal disabilities of the spine. 68 Fed. 
Reg. 51,454 (Aug. 27, 2003). The veteran's disorder of the 
lumbosacral spine must therefore be evaluated under both the 
former and revised criteria, though the revised criteria may 
not be applied at any point prior to the effective date of 
the change. See 38 U.S.A. § 5110(g) (West 2002 & Supp. 2008); 
VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 
19, 2003).

Under the previous rating criteria 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (prior to September 26, 2003) pertained 
to limitation of motion of the lumbar spine. A 10 percent 
rating was warranted for slight limitation of motion; a 20 
percent rating for moderate limitation of motion; and a 
maximum 40 percent rating for a severe limitation of motion. 

The revised rating criteria for lumbosacral strain is set 
forth at Diagnostic Code 5237. The rating schedule provides 
that lumbosacral strain is to be evaluated under a General 
Rating Formula for Diseases and Injuries of the Spine. 

This rating formula provides for the assignment of a 10 
percent rating when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent of more 
of the height.  
 
A 20 percent rating is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or a combined range 
of motion not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  
 
A 30 percent rating is for assignment for favorable ankylosis 
of the entire cervical spine. A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code. 
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of         the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition         in which the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis. 

The version of the rating criteria for Intervertebral Disc 
Syndrome in effect prior to September 26, 2003, provided for 
two methods of rating this disorder. First, IVDS could be 
rated by combining separate ratings for chronic neurologic 
and orthopedic manifestations. A rating was also assignable 
based on the total duration of incapacitating episodes as 
follows: If there are incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks, a 10 
percent rating is warranted; if at least 2 weeks but less 
than 4 weeks, a 20 percent rating; if at least 4 weeks but 
less than 6 weeks, a 40 percent rating is warranted; and 
where there are incapacitating episodes with a total duration 
of at least 6 weeks during the past 12 months, the assignment 
of a maximum 60 percent rating is warranted. Note 1 to the 
rating criteria provides that an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.

This new regulation includes the same language from the 
previously revised regulation for rating IVDS under the 
General Rating Formula for Diseases and Injuries of the Spine 
or otherwise based upon the frequency and severity of its 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined. 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

March 26, 2003 to March 30, 2008

Based on the medical evidence of orthopedic evaluation and 
treatment from the effective date of service connection up 
until the March 31, 2008 increase in rating, an initial 
rating of 20 percent is warranted. 

The report of an August 2003 VA outpatient consultation with 
a physician for lower back pain indicates normal gait and 
ambulation without assistive devices. The veteran had sought 
treatment following an acute exacerbation of his back 
problems. On range of motion testing he had lumbar forward 
flexion to 60 degrees with pain referred to the left 
posterior superior iliac spine, and extension to 10 degrees 
with compensating knee flexion. Muscle strength in the lower 
extremities was generally 4/5. Sensory pin prick was absent 
on points along the right foot and bilateral clonus (ankle 
jerk) was unsustained. Straight leg raising and Babinski test 
were negative. 
The physician's assessment was chronic low back pain 
secondary to traumatic injury in service. Physical 
examination revealed normal neurological findings except for 
right L5 sensorymotor deficit at the foot that could be due 
to a previous radicular process involving this level. He 
noted that there was bilateral ankle clonus and distal 
hyperreflexia that in the presence of a chronic back history 
should be considered in the differential diagnosis. 

The veteran underwent a VA examination of the spine in 
September 2003 and reported having had low back pain, 
constant, ranging from mild to severe, without complaint of 
radiation to the lower extremities. He did not report 
unsteadiness of falls when walking and stated he could 
ambulate 5 to 10 minutes before resting due to pain. He did 
not use any assistive devices. Inspection of the spine 
revealed symmetry in appearance and spinal motion. Range of 
motion findings were lumbar flexion to 83 degrees, extension 
to 20 degrees, and lateral bending 20 degrees bilaterally. 
Pain developed at 83 degrees of flexion. Neurological 
evaluation indicated decreased pinprick and light touch, left 
lateral foot. Manual muscle strength was 5/5, L1-S1 myotomes 
bilaterally. There was negative Babinski reflex, negative 
clonus. Straight leg raise test and Lasegue test were 
negative. There were no other neurologic effects. The 
diagnosis was degenerative joint disease, lumbar spine; and 
bulging discs and degenerative disc disease of L3-L4, L4-L5 
and L5-S1, and degenerative joint disease of the lumbar 
spine. The examiner stated on review of the claims folder 
that the veteran had not previously been found with any 
neurological deficits or deficiencies with reflexes and 
straight leg raise test.

As indicated, the August 2003 VA evaluating physician 
determined that the degree of motion in the lumbar spine was 
limited to 60 degrees, and observed pain on motion which 
potentially caused further limitation even if he did not 
quantify this effect in terms of actual lost mobility. This 
objective measurement meets the criteria for a 20 percent 
evaluation under both Diagnostic Code 5292 (prior to 
September 26, 2003) and Diagnostic Code 5237 (2008). It is 
considered that VA examination one month later revealed 
improved range of motion capacity, however, the initial 
measurement represents his back disorder during a period of a 
sustained flare-up and the evaluation of musculoskeletal 
disabilities is intended to take into account the effect of 
such exacerbations. DeLuca, supra. When affording the veteran 
the benefit-of-the-doubt as to the severity of his 
symptomatology, the objective results from the above VA 
outpatient treatment record will be considered determinative. 
38 C.F.R. 4.3. Hence, the criteria for a 20 percent initial 
rating are met.    

The evidence of record does not require an increased rating 
on any other basis, including in the absence of 
incapacitating episodes of symptoms to warrant evaluation 
under the rating formula for IVDS. Applying the former 
criteria for IVDS there is also no compensable neurological 
impairment distinct from orthopedic disability. While the 
August 2003 evaluation indicated bilateral ankle clonus and 
distal hyperreflexia, VA examination ruled out neurological 
deficits due to the back disorder following a medical history 
review. Subsequent VA outpatient reports do not refer to a 
neurological disorder. The treatment record in its entirety 
does not substantiate a diagnosed neurological disorder. See 
38 C.F.R. § 4.2 ("It is the responsibility of the rating 
specialist to interpret reports of examination in the light 
of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability 
present."). A higher rating than 20 percent cannot be 
awarded under the former IVDS criteria according to combined 
orthopedic and neurological impairment. On this basis a 
separate rating for neurological impairment is not assignable 
under the rating criteria in effect since the September 26, 
2003 revision in regulation. See 38 C.F.R. § 4.14 (indicating 
circumstances in which separate ratings may be assigned, 
though evaluation of the same manifestation under various 
diagnoses is to be avoided). See also Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

March 31, 2008 to the Present

On VA examination again in March 2008, the veteran described 
having had lumbar pain sometimes radiating to the lower 
extremities, with weekly flare-ups, and aggravated by 
prolonged standard or sitting. He did not require assistive 
devices for walking. Gait was normal. The veteran did have 
reversed lordosis. Range of motion of the thoracolumbar spine 
was forward flexion to 40 degrees, painful over last 10 
degrees, estimated functional loss of 50 degrees due to pain; 
extension to 30 degrees, painful over last 10 degrees, 
functional loss of 10 degrees due to pain; lateral flexion to 
15 degrees bilaterally, painful over last 10 degrees; and 
lateral rotation to 15 degrees bilaterally, painful over last 
10 degrees. Neurological evaluation indicated sensation 
intact to pinprick, normal motor examination, reflexes +2 and 
symmetrical, and Lasegue's sign negative. The veteran denied 
any incapacitating episodes of symptoms over the previous 12-
month period.  
The diagnosis was lumbar strain, lumbar degenerative joint 
disease, lumbar facet joint disease, and lumbar bulging disc 
formation. The VA examiner described these disorders as 
moderate to severe in nature, and stated there had been a 
worsening of symptoms and range of motion over the last 
several years most likely the result of facet joint disease.

These findings do not support a higher rating than 20 percent 
due to orthopedic impairment alone. The next higher available 
40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5237, is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine. Since the veteran retained 40 
degrees forward flexion and 20 degrees extension even after 
considering the impact of functional loss due to pain, 
fatigue and related factors under the DeLuca decision, the 
extent of limitation on motion falls within those guidelines 
for assignment of a 20 percent rating under the revised 
General Rating Formula. There is no evidence otherwise of 
ankylosis of the spine. In the absence of evidence of 
incapacitating episodes of IVDS, or separate compensable 
neurological impairment, an increased rating is not 
assignable under either of these bases. A 20 percent rating 
remains the correct schedular evaluation for a lumbosacral 
spine disorder for the time period since March 31, 2008.

Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation. In 
this case, the veteran has not shown that his service-
connected lumbosacral spine disability has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. He remains 
capable of involvement in his existing occupational venture 
in renting apartments without functional limitations. The 
veteran's service-connected back disorder also has not 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is granting a 20 percent initial 
rating for the veteran's lumbosacral spine disability, for 
the time period March 26, 2003 to March 30, 2008. The claim 
for a rating higher than 20 percent since March 31, 2008 is 
being denied. To the extent the preponderance of the evidence 
does not warrant any higher rating, the benefit-of-the-doubt 
doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.


ORDER

An initial rating of 20 percent for degenerative joint 
disease lumbar spine with bulging discs, and degenerative 
discogenic disease of L3-L4, L4-L5, L5-S1, from March 26, 
2003 to March 30, 2008 is granted, subject to the law and 
regulations governing the payment of VA compensation 
benefits.

A higher rating than 20 percent for degenerative joint 
disease lumbar spine with bulging discs, and degenerative 
discogenic disease of L3-L4, L4-L5, L5-S1, since March 31, 
2008, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


